DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant argues that Goldberger discloses an adhesive layer that is formed between the main substrate and the electrode.  The examiner disagrees with this assertion.  The main substrate was defined as element 25 (which includes elements 26-27) and provides attachment/detachment to a surface of an object.  Goldberger does not disclose an additional adhesion layer that is formed between the main substrate and the object.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the main substrate is a single layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has not traverse the examiner’s assertion of official notice in the response filed 5/12/17 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (A Highly Durable, Transferable, and Substrate-Versatile High-Performance All-Polymer Micro-Supercapacitor with Plug-and-Play function) in view of Goldberger et al. (US 2007/0093698) and applicant’s admitted prior art (AAPA).
Regarding claim 1, Zhu et al. disclose a substrate sticker-type electronic device (micro-supercapacitor) which is freely detachably/attachable to a surface of an article (see fig 2 d) repeatedly using a surface adhesion property of a main substrate (on any substrate).
Zhu et al. disclose the claimed invention except for the main substrate, which exhibits the surface adhesion property due to a property of a material thereof and which provides an attachment/detachment surface to the article; and an electrode on a surface that is opposite to the attachment/detachment surface of the main substrate to the article wherein the electrode is directly connected to the main substrate using the adhesion property of the main substrate without forming a separate adhesive layer using an adhesive, wherein the main substrate includes at least one material selected from among PDMS (polydimethylsiloxane) and PT-catalyzed silicon rubber.
Goldberger et al. disclose a substrate that can be attached to the human body, wherein the substrate (25) comprises a tape having adhesive layers (26, 28), wherein the adhesive layers (26, 28) are disposed opposite to each other, wherein one adhesive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Zhu et al. so that the micro-supercapacitor is transferred to the substrate of Goldberger et al., since such a modification would form an electronic component for use on a person’s skin.
The limitation, “formed by being transferred from a temporary substrate” is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965)
AAPA discloses Ecoflex™ and PDMS are well-known substrate materials. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of the modified Zhu et al. using a Pt-catalyzed silicon rubber (or PDMS), since such a modification would form a device with a material that is flexible and easy to use.
Regarding claim 4, the modified Zhu et al. disclose the claimed invention except for the main substrate is manufactured by drying a precursor solution including a Pt-catalyzed silicon rubber and a curing agent mixed at a mass ratio of 1 : 10 to 10 : 1 at 15 to 120°C for 5 minutes to 48 hours.
AAPA disclose a substrate comprising Ecoflex™ and a desired amount of curing agent is known.   

The limitation, “manufactured by drying a precursor solution at 15 to 120°C for 5 minutes to 48 hours”, is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965)
Regarding claim 5, the modified Zhu et al. disclose the claimed invention except for the main substrate is formed of a PDMS (polydimethylsiloxane) material and a curing agent mixed at a mass ratio of 2: 1 to 20:1.
AAPA discloses a substrate that comprises Sylgard 184™ and a desired amount of curing agent is known.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of the modified Zhu et al. using a PDMS silicon rubber mixed with a curing agent at a mass ratio of 1 :10 to 10 : 1, since such a modification would form a device with a material that is extremely flexible and has superior protection against extreme environmental stress.
The limitation, “manufactured by drying a precursor solution at 30 to 120°C for 10 minutes to 10 hours, is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this  In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965)
Regarding claim 7, the modified Zhu et al. disclose the energy storage device is a micro-supercapacitor (title).

12.	Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadavalli et al. (US 2018/0355194) in view of Goldberger et al. (US 2007/0093698) and Applicant’s admitted prior art (AAPA).
Regarding claim 1, Yadavalli et al. disclose an electronic device comprising an electronic device (micro-supercapacitor) that is attached to a substrate. 
Yadavalli et al. disclose the claimed invention except for the main substrate, which exhibits the surface adhesion property due to a property of a material thereof and which provides an attachment/detachment surface to an article; and an electrode on a surface that is opposite to the attachment/detachment surface of the main substrate to the article wherein the electrode is directly connected to the main substrate using the adhesion property of the main substrate without forming a separate adhesive layer using an adhesive, wherein the main substrate includes at least one material selected from among PDMS (polydimethylsiloxane) and PT-catalyzed silicon rubber..
Goldberger et al. disclose a substrate that can be attached to the human body, wherein the substrate (25) comprises a tape having adhesive layers (26, 28), wherein the adhesive layers (26, 28) are disposed opposite to each other, wherein one adhesive layer functions as an attachment/detachment surface to a substrate and the other functions to secure a device to the substrate .

The limitation, “formed by being transferred from a temporary substrate” is a method of forming the device.  The method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. In re STEPHENS, WENZL, AND BROWNE, 145 USPQ 656 (CCPA 1965)
AAPA discloses Ecoflex™ and PDMS are well-known substrate materials. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the substrate of the modified Zhu et al. using a Pt-catalyzed silicon rubber (or PDMS), since such a modification would form a device with a material that is flexible and easy to use.
Regarding claim 6, the modified Yadavalli et al. disclose the electrode includes a positive electrode (fig. 2) and a negative electrode (fig. 2) of a graphene material [0043] patterned in an interdigitated shape (fig 2) on a front surface part of the main substrate, and the electronic device is an electrochemical capacitor (title) which includes the positive electrode and the negative electrode formed on the front surface part of the main substrate, current collectors (not labelled – see fig. 2) each attached to the positive electrode and to the negative electrode, a gel electrolyte [0051] applied on the positive electrode and the negative electrode.

Goldberger et al. disclose a sealing member [0106] disposed over the main substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the device of the modified Yadavalli et al. to include a sealing member to cover the main substrate, since such a modification would further protect the electrical device.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0267532 – component formed on temporary substrate (silicon) then transferred to a PDMS substrate having curing agent.
14.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848